DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-9, 12-15, 24-29, 31, 38-42 and 44-51 are pending.

Election/Restrictions
Applicant's election of Group I, claims 1-6, 8, 9 and 12-15, in the reply filed on 04 April 2022 is acknowledged.  Applicant further elected as the emulsifying agent or system a non-ionic emulsifying agent and a fatty acid.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 24-29, 31, 38-42 and 44-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 April 2022.
Claims 1-6, 8-9 and 12-15 are examined herein to the extent that the emulsifying agent or system is a non-ionic emulsifying agent and a fatty acid, e.g., applicant's elected species.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The use of trademarks including but not limited to DOWANOL, Tinuvin, Eversorb and Deuteron (e.g. see page 21 of the instant specification) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
This is not an objection but a notice for the Applicant to confirm that all trademarks used in the specification are capitalized wherever they appear and be accompanied by the generic terminology.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/04/2020, 08/16/2021, 01/31/2022 and 04/04/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “percents” which should actually recite “percent”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recites “percents,” which should actually recite “percent ”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims  1-6, 8-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said polymer" and “said surface active agent or system” in 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-6, 8-9 and 12-15 are also indefinite for failing to remedy the deficiencies.  The "said polymer" is interpreted as being the “tacky polymeric composition” and “said surface active agent or system” is interpreted as being the “emulsifying agent or system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 12-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HYCHE (US 6,166,118).
Hyche is primarily directed towards a process for emulsifying a functionalized polyolefin and emulsions made therefrom (abstract).
Regarding claims 1-4 and 9, Hyche discloses a functionalized polyolefin emulsion that comprises a functionalized polyolefin (e.g. tacky polymer), a fatty acid (e.g., an emulsifying agent or system), a hydroxyl amine base, a surfactant and water (column 2, lines 11-28). Hyche discloses that the surfactant is preferably nonionic surfactants (e.g., an emulsifying agent or system) (column 4, lines 29-30).  Hyche discloses that the water amount is so that the solid content is about 5 to 50% by weight (e.g. 50% to 95% of water) (column 2, line 26).  Hyche discloses that the amount of the functionalized polyolefin is about 30% to about 50% weight percent of the pre-emulsion concentrate (column 3, lines 38-39).  Hyche discloses that the fatty acid amount is from 5% to about 15% by weight  (column 3, lines 59-60).  Hyche discloses that the amount of the surfactant is from about 1% to about 10% by weight (column 4, lines 42-43).  The range amount of functionalized polyolefin (e.g. tacky polymer), of about 30% to about 50%, to range amount of fatty acid and surfactant (e.g. an emulsifying agent or system), of about 6% to about 25%, overlaps the weight ratio of “at least 10:3” recited in claim 1.  Thus, the claims are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05. 
Regarding claim 5, Hyche discloses that the functionalized polyolefin includes polybutene (column 2, lines 60-64).
Regarding claims 12-13, Hyche discloses that the nonionic surfactant includes a surfactant with a 4.6 HLB (column 4, line 33).
	Although Hyche discloses a functionalized polyolefin emulsion that comprises a functionalized polyolefin (e.g. tacky polymer), a fatty acid (e.g., an emulsifying agent or system), a hydroxyl amine base, a surfactant and water in an amount the lies inside the instantly claimed water amount, Hyche teaches amounts of the functionalized polyolefin to fatty acid and nonionic surfactant that overlaps the instantly claimed ratio which renders the claimed ration prima facie obvious.  Therefore, this rejection is made under 35 U.S.C. 103.  
	Regarding claims 8 and 14, Hyche discloses a polyolefin emulsion which is substantially the same as the instantly claimed composition, by having the same polymer, the same fatty acid and nonionic surfactant (e.g. emulsifying agent or system) and water in the same amount.  The polymer disclosed by Hyche of including polybutene is the same as the instantly claimed tacky polymeric composition.  Therefore, the polymer disclosed by Hyche of including polybutene necessarily has the same characteristics as the instantly claimed tacky polymeric composition, e.g., tackiness of at least 400 N/m2 or at least 480 N/m2.  The fatty acid and nonionic surfactant disclosed by Hyche is the same as the non-ionic emulsifying agent and fatty acid (e.g. applicant elected species of emulsifying agent or system) of the instant claims, therefore, the fatty acid and nonionic surfactant disclosed by Hyche necessarily has the same characteristics as the instantly claimed non-ionic emulsifying agent and fatty acid (e.g. applicant elected species of emulsifying agent or system), e.g., is non-phytotoxic.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyche as applied to claims 1-5, 8-9, 12-13 and 14 above, and further in view of MURPHY (US 2009/0098303 A1) and ARNOLDT (US 2009/0297760 A1).
Regarding claim 15, the composition of claim 1 is described above in section 13.  Hyche discloses that the emulsion are used for including paper coatings (column 1, lines 28-30).
Hyche does not specifically teach that the amount of the polybutene (tacky polymeric composition) in the composition used for coating is at least 40 weight percent of the total weight of the composition.  The deficiencies are made up for by the teachings of Murphy and Arnoldt.
Murphy is primarily directed towards a coating for including paper (paragraph [0014]).
Regarding claim 6, Murphy teaches that plasticizers are including in coating compositions to improve flexibility to the coating (paragraph [0053]).  Murphy teaches that plasticizers including polybutene (paragraph [0055]).
Arnoldt is primarily directed towards coatings for including paper (abstract, paragraph [0003]).
Regarding claim 6, Arnoldt teaches that plasticizers are compounds that increase the plasticity or fluidity of the materials to which they are added (paragraph [0030]).  Arnoldt teaches adding plasticizer at a concentration of from about 0.01% to about 50% by weight of the coating composition.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an emulsion comprising a functionalized polyolefin including polybutene (e.g. tacky polymer), a fatty acid (e.g., an emulsifying agent or system), a hydroxyl amine base, a surfactant (e.g., an emulsifying agent or system), and water; wherein the water amount is so that the solid content is about 5 to 50% by weight (e.g. 50% to 95% of water); wherein the amount of the functionalized polyolefin is about 30% to about 50% weight percent of the pre-emulsion concentrate of the emulsion; wherein the fatty acid amount is from 5% to about 15% by weight; wherein the amount of the surfactant is from about 1% to about 10% by weight; and wherein the amount of the functionalized polyolefin including polybutene (e.g. tacky polymer) of the emulsion is from about 0.01% to about 50%.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition for coating that has desired flexibility, plasticity and/or fluidity by optimizing the amount of the polybutene (e.g. tacky polymer) which would affect the flexibility, plasticity and/or fluidity of the coating composition, and reasonably would have expected success because Hyche discloses that the emulsion are used for including paper coatings (column 1, lines 28-30).  Murphy teaches that plasticizers are including in coating compositions to improve flexibility to the coating (paragraph [0053]).  Murphy teaches that plasticizers including polybutene (paragraph [0055]).  Arnoldt teaches that plasticizers are compounds that increase the plasticity or fluidity of the materials to which they are added (paragraph [0030]).  Arnoldt teaches adding plasticizer at a concentration of from about 0.01% to about 50% by weight of the coating composition.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hyche as applied to claims 1-5, 8-9, 12-13 and 14 above, and further in view of NISHIGUCHI (US 2016/0200916 A1).
Regarding claim 15, the composition of claim 1 is described above in section 13.  Hyche discloses that the emulsion are used for including metal coatings (column 1, lines 28-30).
Hyche does not specifically teach that the composition further comprises a thixotropic agent.  The deficiency is made up for by the teachings of Nishiguchi.
Nishiguchi is primarily directed towards a coating for including metal substrates (paragraph [0001]).
Regarding claim 15, Nishiguchi teaches that to improve the anti-sagging of coating composition on a substrate, anti-sagging and anti-settling agents (thixotropic agents) have been conventionally used (paragraph [0107]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an emulsion comprising a functionalized polyolefin including polybutene (e.g. tacky polymer), a fatty acid (e.g., an emulsifying agent or system), a hydroxyl amine base, a surfactant (e.g., an emulsifying agent or system), water and a thixotropic agent; wherein the water amount is so that the solid content is about 5 to 50% by weight (e.g. 50% to 95% of water); wherein the amount of the functionalized polyolefin is about 30% to about 50% weight percent of the pre-emulsion concentrate of the emulsion; wherein the fatty acid amount is from 5% to about 15% by weight; wherein the amount of the surfactant is from about 1% to about 10% by weight.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition for coating that has improved anti-sagging by including a thixotropic agent, and reasonably would have expected success because Hyche discloses that the emulsion are used for including metal coatings (column 1, lines 28-30).  Nishiguchi is primarily directed towards a coating for including metal substrates (paragraph [0001]).  Nishiguchi teaches that to improve the anti-sagging of coating composition on a substrate, anti-sagging and anti-settling agents (thixotropic agents) have been conventionally used (paragraph [0107]).

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634